In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Nassau County, dated March 7, 1977, which granted defendant-respondent Rooney’s motion for summary judgment dismissing the action as against him on the ground that plaintiff failed to serve a bill of particulars within the time allotted by an order of preclusion and was therefore precluded from giving *943any evidence as to his "negligence and/or malpractice”. Order reversed, without costs or disbursements, and motion denied, upon condition that plaintiffs attorney personally pay respondent’s attorney the sum of $100 within 20 days after entry of the order to be made hereon; in the event that such condition is not complied with, order affirmed, without costs or disbursements (cf. Batista v St. Luke’s Hosp., 46 AD2d 806). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.